COLEMAN, Justice.
Petition of Juanita Boles for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Boles v. Steele, et al., 264 So. 2d 191.
On preliminary examination we issued the writ of certiorari. On further consideration we are of opinion that the Court of Civil Appeals reached the correct result in its judgment and that the writ is due to be quashed. It is so ordered.
Writ of Certiorari quashed. .
MERRILL, HARWOOD, BLOOD-WORTH, MADDOX and McCALL, JJ.,. concur.